DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 2/3/2022 are as follows: 
Claims 1-22 are pending;
Claims 4, 6-9, and 12-22 are withdrawn from consideration without traverse;
Claims 1-3, 5, and 10-11 are being examined.

Drawings
The drawings were received on 2/3/2022 and are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (US2010/0071879A1, as previously cited).
Re Claim 1. Hou teaches a heat dissipation device (10 is a heat pipe), comprising (Figure 1): 
a first casing (11) (Figure 1; Paragraph 17); 
a second casing (12) coupled to the first casing (Figure 1 illustrates 11 is coupled to 12), the second casing including (Figure 1; Paragraph 17): 
a body having, an inner surface (interior of 12) and an outer surface (exterior of 12) opposite the inner surface (Figure 1), 
a first portion (central depressed portion of 12) and a second portion (edge portion of 12), the second portion extending laterally from a side edge of the first portion (Figure 1 illustrates the edge portion of 12 extends laterally from a side edge of the central depressed portion of 12), and each of the first and second portions having a different cross-sectional area (central portion of 12 has a different shape than the edge portion of 12) (Figure 1; Paragraph 17), and 
a plurality of columns (16) on the inner surface (Figure 1; Paragraphs 17-18); and 
a first wick structure (14) disposed on the inner surface and in the first portion and the second portion (Figure 1; Paragraph 17). 

Re Claim 2. Hou teaches the first portion and the second portion have different widths (Figure 1; Paragraphs 17-18; Edge portion is wider than central depressed portion). 
Re Claim 3. Hou teaches a second wick structure (15) disposed on the inner surface and in the first portion and the second portion (Figure 1; Paragraphs 17-18). 
Re Claim 5. Hou teaches the first and second wick structures contact each other along longitudinal edges thereof (Figure 1; Paragraphs 17-18). 
Re Claim 10. Hou teaches the first wick structure has at least one bend (Figure 1; Paragraphs 17-18; The wick bends from the central depressed portion to the edge portion). 
Re Claim 11. Hou teaches at least a portion of the first wick structure at least partially overlaps a heat source outer surface of the first casing (Figure 1; Paragraphs 17-18; The wick extends over the entire length of the casing, and thus would overlap any heat source on the outer surface of the first casing). 

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the reply that Hou fails to teach "a body having, ...a first portion and a second portion, the second portion extending laterally from a side edge of the first portion" as now recited in amended claim 1.  Hou teaches a first portion (central depressed portion of 12) and a second portion (edge portion of 12), the second portion extending laterally from a side edge of the first portion (Figure 1 of Hou illustrates the edge portion of 12 extends laterally from a side edge of the central depressed portion of 12).  Therefore, it can be seen that Hou does teach the claimed limitations. Thus, the applicant’s arguments are not persuasive.
Applicant further argues on page 7 of the reply that “As illustrated in FIG. 1 of Hou, the edge portion of the second casing 12 (allegedly the second portion) does not extend laterally from a side edge of the engaging plate 11 (allegedly the first portion)”.  However, this is not what the claims recite.  Claim 1 only recites “the second portion extending laterally from a side edge of the first portion”.  Thus, the applicant’s argument that the second portion of the second casing of Hou does not extend from the first casing 11 of Hou does not appear relevant to the actual claim language.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763